Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaz (5176282).
Rapaz discloses:
1. A partitioned tableware (figs 1-6) comprising: a base (adjacent 12, 15) with an upper surface and a lower surface (surface internal and surface external); a wall extending from the base with a lower edge and an upper edge, the lower edge is tangent to the base (portion of 14 that manly extends upwardly with edge at bottom and edge at top of 14); a lip extending radially outwardly from the wall (portion that extends from wall such as outward from wall in figs 1, 2); and a first partitioning member and a second partitioning member (portion of 18 with 20 that aligns with 16 in fig 2), both extending from the base (as in figs 1, 2), wherein the first partitioning member and the second partitioning member are aligned to form a space gap between them (gap with 20 that aligns with 16 in fig 2), characterized in that the first partitioning member and the second partitioning member are collinearly aligned and each extends from the base to the upper edge (as in fig 1 with heights shown); and the space gap is configured to receive a cutting edge of a knife or a chopping utensil (capable of performing the above intended use).

2. The partitioned tableware of claim 1, further characterized in comprising one or more notches formed in the wall and substantially aligned with the space gap, wherein the one or more notches provide auxiliary means for vision impaired users to indicate a position of the space gap (adjacent 16 capable of performing the above intended use).

3. The partitioned tableware of claim 1, further characterized in that the lip is configured to provide a support surface suitable for holding a cutlery set when such set is not in use (capable of performing the above intended use, such as providing a resting surface for the above items).

8. The partitioned tableware of claim 1, wherein the first partitioning member, second partitioning member, and the wall are configured to provide support surfaces to cut and scoop food items against (capable of performing the above intended use, such as aligning items with the above required elements).

9. The partitioned tableware of claim 1, wherein dimensions of the space gap are configured to allow a cutting edge of a knife or chopping utensil to pass through such gap (capable of performing the above intended use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaz as applied to claim 1 above, and further in view of Luck (2094257).
Rapaz discloses the claimed invention above with the exception of the following which is disclosed by Luck: protrusion (capable of performing intended use, such as supporting cutlery at element 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rapaz in view of Luck (by providing a protruding element at the upper edge of the wall) in order to provide a support for the items to be used with the device such as cutlery in order to control the movement such that the user is not hurt in the intended processes.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaz as applied to claim 1 above, and further in view of Gore (5580037).
Rapaz discloses the claimed invention above with the exception of the following which is disclosed by Luck: slip off member (40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rapaz in view of Gore (by providing non-slipping material to any lower surface of the device) in order to prevent undesired movement in order to further protect the user from damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735